El Juez Asociado Sr. Todd, Jr.,
disintió en tanto en cuanto en la opinión en reconsideración se hace depender el derecho de los empleados a paga retroactiva a la fecha del laudo, del hecho de que el mismo “válidamente” ordenó su reposición y del hecho de que la compañía deliberadamente optó “por oponerse al pronunciamiento válido de reposición”, por seguir dicho juez considerando que el laudo es erróneo y no podía ordenar válidamente la reposición de los empleados.
El Juez Asociado Sr. Negrón Fernández no intervino.